Name: 2013/574/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the Community European Fisheries Control Agency for the financial year 2011
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/221 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the Community European Fisheries Control Agency for the financial year 2011 (2013/574/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Community Fisheries Control Agency for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Fisheries Control Agency for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 768/2005 of 26 April 2005 establishing a Community Fisheries Control Agency and amending Regulation (EEC) No 2847/93 establishing a control system applicable to the common fisheries policy (4), and in particular Article 36 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Fisheries (A7-0109/2013), 1. Grants the Executive Director of the Community Fisheries Control Agency discharge in respect of the implementation of the Agencys budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Fisheries Control Agency (previously referred to as Community Fisheries Control Agency), the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 86. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 128, 21.5.2005, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with the observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the Community Fisheries Control Agency for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Community Fisheries Control Agency for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Fisheries Control Agency for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 768/2005 of 26 April 2005 establishing a Community Fisheries Control Agency and amending Regulation (EEC) No 2847/93 establishing a control system applicable to the common fisheries policy (4), and in particular Article 36 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Fisheries (A7-0109/2013), A. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts of the Community Fisheries Control Agency (the Agency) for the financial year 2011 are reliable and that the underlying transactions are legal and regular, B. whereas on 10 May 2012, Parliament granted the Executive Director of the Agency discharge for the implementation of its budget for the financial year 2010 (6), and in its resolution accompanying the discharge decision, inter alia:  urged the Agency to improve its Annual Work Programme by including specific measurable objectives, both at policy area level and at operational level, establishing SMART indicators,  urged the Executive Director to fully fulfil his obligations to include in his report to the discharge authority summarising the Internal Audit Service (IAS) report, all the recommendations made and all actions taken as a result of those recommendations,  called on the Agency to review its Internal Control System (ICS), to underpin its Executive Directors annual declaration of assurance and to review all its procedures, both administrative and operational, with subsequent documentation of the work flow and key control, C. whereas the Agencys overall budget for 2011 was EUR 12 850 000, compared with EUR 11 013 000 in 2010, which represents an increase of 16,7 %, D. whereas the initial contribution of the Union to the Agencys budget for 2011 was EUR 11 850 000 (7), which represents an increase of 40,90 % compared with its initial contribution in 2010 (EUR 8 410 000), Budgetary and financial management 1. Recalls that the total contribution of the Union to the Agencys budget for 2011 amounted to EUR 12 850 000; 2. Notes from its annual accounts for the financial year 2011 that the Agency committed 99 % of the contributions granted and paid out 89 % of the available payment appropriations (excluding expenditure from other sources of revenue); welcomes the fact that in its Annual Activity Report for 2011 (AAR) (8), the Agency provided the discharge authority with data showing its overall budget execution rate in terms of commitments and payments; recalls that in 2010, the Agency committed 98,3 % of the subsidy granted and paid 85,6 % of available payment appropriations; Carry-over appropriations 3. Notes from the annual accounts that EUR 1 160 170 of the commitment appropriations contracted by the end of 2011 but not yet paid were carried forward to 2012; notes, furthermore, that the cancellation of unused payment appropriations carried over (9) from the previous year represents EUR 151 710; 4. Acknowledges from the AAR that for the financial year 2011, the Agencys automatic carry forward to 2012 amounted to EUR 2 161 172; notes, furthermore, that in terms of the share of payments in compliance with the time limits of the Financial Regulation, 87 % of all payments were made within the legal targets. For commercial invoices, 79 % were paid within the 30 legal days and around 91 % of cost claims (reimbursements to staff and experts) were paid within the 45 legal days; encourages the Court of Auditors to mention information on carry-overs in its report on the annual accounts of the Agency for the financial year 2012; Accounting system 5. Observes from its annual accounts (10) for the financial year 2011 that the budget accounts of the Agency are managed by the accrual based accounting (ABAC) system and the general accounts are maintained by the SAP system, which has a direct interface with the General Accounting System of the Commission; Procurement procedures 6. Calls on the Agency to improve procurement procedures; observes that the Court of Auditors noted weaknesses in this respect (i.e. the Agency did not adequately document the estimation of contract values in the procurement files); 7. Acknowledges from the Court of Auditors that the Agency should improve the transparency of procedures by implementing some more specific selection criteria for tenderers; 8. Notes with concern from the Court of Auditors that the Agency does not yet have adequate procedures in place to record and account for costs related to the generation of internal intangible assets; Recruitment procedures 9. Notes from the Court of Auditors that the Agency should further improve staff selection procedures (i.e. vacancy notices did not provide information on complaints about appeal procedures; meetings of the Selection Board were insufficiently documented and in one recruitment case, the Appointing Authority did not follow the order of the Selection Boards list without providing a reason); considers that some of the provisions of the Staff Regulations may present a considerable administrative burden; therefore encourages the Commission to allow for a certain degree of simplification under Article 110 of the Staff Regulations in regard to the agencies; 10. Notes from the AAR (11) that four Temporary Agents (TA) and one Contract Agent (CA) have been recruited, while four TA and one CA left the Agency, resulting in 97 % occupancy of the posts envisaged by the establishment plan in 2011; 11. Expresses its satisfaction that the Court of Auditors has declared the transactions underlying the annual accounts of the Agency for the financial year 2011 to be, in all material respects, legal and regular; 12. Acknowledges from the Agencys follow up report that the documentation concerning recruitment procedures has been revised in 2012, in order to take the comments of the Court of Auditors into account; Governance 13. Acknowledges from the Court of Auditors that in the course of the appointment procedure of the Executive Director, a member of the Administrative Board contravened the regulations governing appointments to key posts by announcing the candidate the Commission intended to vote for; recognises that the actions of Members of the Administrative Board are not under the control of the Agency and that the Executive Director is, therefore, not responsible for the proceedings; Performance 14. Welcomes the Agencys initiative to continue the preparation of its Multiannual and Annual Work Programmes; emphasises the importance of such a document to enable the Agency to make effective organisational arrangements to implement its strategy and achieve its goals; notes that the Agency follows a multi-annual perspective for its work programme and its resource planning by drawing up a Multiannual Work Programme, its Multiannual Staff Policy Plan and a multiannual IT strategic plan; notes, moreover, that the Agency has an IT strategic plan in place since 2010, which is reviewed and updated annually; 15. Underlines the importance of the Agencys tasks and welcomes its efficient and effective performance, which the Committee on Fisheries was able to observe during its visit to the Agency in June 2010 and during its visit on 29-30 October 2012; takes note that during its visit on 29-30 October 2012, important issues such as creating Regional Control Areas in order to create European added value were discussed; Internal audit 16. Welcomes the Agencys initiative for having set up an internal audit function dedicated to providing support and advice to the Executive Director and management of internal control, risk assessment and internal audit in 2008; notes that the Agency does not employ a full-time Internal Audit Capability (IAC) but shares this service with the European Maritime Safety Agency (EMSA) in Lisbon; acknowledges, to this end, that a service level agreement between the Agency and EMSA was signed on 17 June 2008; 17. Notes from the Agencys IAS that the Agency reviewed both the implementation of internal control standards (2008) and its first follow up (2009); acknowledges that the Agency considers that the results have been adequately and effectively implemented; 18. Acknowledges that in 2011, the IAC performed, at the special request of the Executive Director, a limited audit on salary payments in order to assess the internal controls on the salary payment cycle with special emphasis on the documentation of the payment files; notes from the IAS (12) that the IAC also performed an audit focused on inventory management at the Agency, in order to provide the Executive Director with an independent assurance about the adequacy and effective application of the ICS related to the registration of assets; 19. Notes from the AAR that the IAS, in line with the 2010-2012 strategic plan, carried out an audit of the budget execution process, as well as an IT risk assessment exercise, in 2010; 20. Acknowledges that in 2011, the IAS performed an audit on Capacity Building  Training and Development in order to assess and provide the Executive Director and the Administrative Board with an independent assurance concerning the adequacy and effective application of the ICS as regards Capacity Building  Training and Development; 21. Observes from the IAS that in 2011, the IAC also performed a full review of the implementation of the internal control standards within the Agency; 22. Notes that the IAS was invited to present the state of play and the IAS strategic plan 2013-2015 to the Board of the Agency, in October 2011; 23. Acknowledges from the IAS that the Agency appointed the Internal Control Coordinator in 2011 and established internal guidelines for risk management, including the procedure for the regular review of the ICS and the regular update of the Agencys risk register; calls, nevertheless, on the Agency to inform the discharge authority of the further actions it has taken and the results achieved; 24. Recognises that the Agency has taken the necessary measures on the following issues:  ABAC access rights for the Authorising Officers by Delegation (AODs),  payment delays,  policy for the handling of exceptions and the establishment of a central Register of Exceptions, notes that the two very important recommendations of the IAS, namely the adaptation of ABAC access rights for AODs and the establishment and implementation of a policy for the handling of exceptions and a central Register of Exceptions are now considered closed by the IAS; 25. Notes from the Agencys follow up report (13) that as far as reporting on exceptions is concerned, all the workflows have been documented and checklists are already available for the majority of the processes, the role and duties of each actor involved during a transaction are clearly defined and this, together with timely reporting on exceptions, will ensure adequate follow up on potential irregularities; 26. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its Resolution of 17 April 2013 (14) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 86. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 128, 21.5.2005, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 286, 17.10.2012, p. 169. (7) Final annual accounts 2011, June 2012, p. 26. (8) Annual Activity Report 2011, p. 125. (9) Final annual accounts 2011, June 2012, p. 27. (10) Final annual accounts 2011, June 2012, p. 18. (11) Annual Activity Report 2011, p. 122. (12) Annual report on internal activity 2011, p. 4. (13) Report on the measures taken in the light of the European Parliament recommendations in its decision of 10 May, 2012, p. 5. (14) Texts adopted, P7_TA(2013)0134 (see page 374 of this Official Journal).